                                         Case 2:21-cv-00818-ODW-PVC Document 11 Filed 02/02/21 Page 1 of 2 Page ID #:59




                                           1   DYKEMA GOSSETT PLLC
                                               Jon D. Cantor (SBN: 91852)
                                           2   jdcantor@dykema.com
                                               Abirami Gnanadesigan (SBN: 263375)
                                           3   agnanadesigan@dykema.com
                                               333 South Grand Avenue
                                           4   Suite 2100
                                               Los Angeles, CA 90071
                                           5   Telephone: (213) 457-1800
                                               Facsimile: (213) 457-1850
                                           6
                                               Attorneys for Plaintiff
                                           7   ITG BRANDS, LLC
                                           8                            UNITED STATES DISTRICT COURT
                                           9                       CENTRAL DISTRICT OF CALIFORNIA
                                          10
                                          11 ITG BRANDS, LLC,                           Case No. 2:21-cv-00818-ODW-PVC
DYKEMA GOSSETT LLP
                333 SOUTH GRAND AVENUE

                 LOS ANGELES, CA 90071




                                          12               Plaintiff,                   Assigned to Hon. Otis D. Wright, II
                                                                                        Courtroom: 5D
                                          13        vs.
                       SUITE 2100




                                          14 CAPNA INTELLECTUAL
                                                                                        NOTICE OF APPEARANCE OF JON D.
                                          15               Defendant.                   CANTOR AS COUNSEL FOR
                                                                                        PLAINTIFF ITG BRANDS, LLC
                                          16
                                          17                                            Complaint Filed:         January 28, 2021
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                          1
                                                                                                              Case No. 2:21-cv-00818-ODW-PVC
                                                                               NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFF ITG BRANDS, LLC
                                         Case 2:21-cv-00818-ODW-PVC Document 11 Filed 02/02/21 Page 2 of 2 Page ID #:60




                                           1
                                                        PLEASE TAKE NOTICE that Jon D. Cantor, of Dykema Gossett LLP, and
                                           2
                                               as permitted to practice in the this district pursuant to the CM/ECF procedures in the
                                           3
                                               Central District of California, hereby files this Notice of Appearance as an attorney in
                                           4
                                               the above-captioned case for Plaintiff ITG Brands, LLC. Effective immediately,
                                           5
                                               please add Jon D. Cantor as an attorney to be noticed on all matters at the following
                                           6
                                               address:
                                           7
                                           8
                                                        Jon D. Cantor
                                           9
                                                        jdcantor@dykema.com
                                          10            Dykema Gossett LLP
                                          11            333 South Grand Avenue
DYKEMA GOSSETT LLP




                                                        Suite 2100
                333 SOUTH GRAND AVENUE

                 LOS ANGELES, CA 90071




                                          12
                                                        Los Angeles, California 90071
                                          13
                       SUITE 2100




                                                        Telephone: (213) 457-1800
                                          14            Facsimile: (213) 457-1850
                                          15
                                          16
                                          17    Dated: February 2, 2021                  Respectfully submitted,

                                          18                                             DYKEMA GOSSETT LLP

                                          19                                             By: /s/ Jon D. Cantor
                                          20                                               Jon D. Cantor
                                                                                           Abirami Gnanadesigan
                                          21                                                   Attorneys for Plaintiff
                                          22                                                   ITG BRANDS, LLC

                                          23   065887.001180 4812-2880-2778.1

                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                           2
                                                                                                               Case No. 2:21-cv-00818-ODW-PVC
                                                                                NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFF ITG BRANDS, LLC
